700 S.E.2d 746 (2010)
Corey and Falishia BUMGARNER Assignees of Across the Trax, Inc. and as Third Party Beneficiaries, Plaintiff,
v.
BURLINGTON INSURANCE COMPANY, Defendant.
No. 110P10.
Supreme Court of North Carolina.
August 26, 2010.
Rich Cassady, for Corey Bumgarner, et al.
Nancy E. Walker, Charlotte, for Burlington Insurance Company.


*747 ORDER

Upon consideration of the petition filed on the 15th of March 2010 by Plaintiffs' in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."